Citation Nr: 0026687	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-11 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUES

1.  Entitlement to service connection for cause of death 
under the provisions of 38 U.S.C. A. § 1310.

2.  Entitlement to VA Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.   

INTRODUCTION

The deceased veteran served from June 1946 to April 1949.  He 
died in March 1958.  The appellant is the widow of the 
veteran.

In January 1998, the appellant filed a claim for VA death 
benefits.  In a January 1999 rating decision, the RO denied 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 as well as DIC benefits under 38 U.S.C.A. 
§ 1318.  This appeal followed.  
FINDINGS OF FACT

1.  The veteran died in March 1958.  An official certificate 
indicates that the cause of his death was an accident.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a nexus between the veteran's military 
service and his death.

4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for service-connected disability that was rated 
totally disabling.

5.  The veteran did not die in service, did not have a 
permanent total service-connected disability at the time of 
his death, and did not die as the result of a service-
connected disability.


CONCLUSIONS OF LAW

1. The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The criteria for dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death as well as DIC benefits.

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case. The Board will conclude with 
an analysis of the issues.

Relevant Law and Regulations

Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death. A service-connected 
disability is one which was incurred in or aggravated by 
active service, one which may be presumed to have been 
incurred during such service, or one which was proximately 
due to or the result of a service-connected disability. 38 
U.S.C.A. § 1310 (West 1991 and Supp. 1998); 38 C.F.R. § 3.312 
(1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).  In-service incurrence of epilepsy 
may be presumed if epilepsy is manifested to a degree of 10 
percent within 1 year of discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 
1112, 1113, 1137 (West 1991 & Supp 1998); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a). The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).

A service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death. It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c). The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death in order for service 
connection to be warranted on a contributory cause theory.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

DIC

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected when, in pertinent part, 
the following conditions are met: (1) the veteran's death was 
not caused by his or her own willful misconduct and either 
the veteran was in receipt of or was entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 years 
or more immediately preceding death or if totally rated for a 
lesser period, the veteran was so rated continuously for a 
period of not less than five years from the date of the 
veteran's discharge from active duty; or (2) the veteran 
would have been entitled to receive a 100 percent disability 
rating for such time period but for factors such as the 
receipt of military retired pay or clear and unmistakable 
error in a final rating or Board decision. 
See also 38 C.F.R. § 3.22 (1999).

In a line of cases, the United States Court of Appeals for 
Veterans Claims (the Court) has indicated that there is a 
third way of obtaining VA dependency and indemnity 
compensation benefits, namely by showing that a veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime, or based 
on evidence in the veteran's claims folder or VA custody 
prior to his death.  See Wingo v. West, 11 Vet. App.307 
(1999); Carpenter v. Gober, 11 Vet. App.140, 147 (1998); 
Marso v. West, 13 Vet. App. 260 (1999).

However, Secretary of Veterans Affairs has recently indicated 
that the Court's interpretation of 38 C.F.R. § 3.22(a) as 
permitting a hypothetical entitlement claim did not 
accurately reflect VA's intent, and the VA Secretary has 
further indicated that 38 U.S.C.A. § 1318 does not authorize 
VA to award dependency and indemnity compensation benefits in 
cases where the veteran merely had hypothetical entitlement. 
Pursuant to 65 Fed Reg. 3388 (Jan. 22, 2000), 38 C.F.R. § 
3.22 currently reads as follows:

Sec. 3.22  DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.

(a) Even though a veteran died of non-service-connected 
causes, VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) The veteran's death was not the 
result of his or her own willful misconduct, and (2) At the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) Rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; or 
(ii) Rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death.

(b) For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) The veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.

(c) For purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (Sec. 4.16 of this chapter).

Well grounded claims

The threshold question to be answered in this or any other 
case is whether the appellant has presented evidence of a 
well-grounded claim; that is, a claim which is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail. 38 U.S.C.A. § 5107(a); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990). If the Board 
finds that the claim for service connection for the cause of 
the veteran's death is not well-grounded, there is no further 
duty to assist her in the development of her claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) and 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Ramey v. Brown, 9 Vet. App. 40, 
46 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

Factual Background

The veteran's service medical consist only of a report of his 
April 1949 separation physical examination.  This record 
reveals that the veteran was hospitalized at the 248th 
General Hospital due to bronchial asthma in 1947, although a 
record of that hospitalization no longer exists.  No chronic 
or nervous diseases were noted on his separation physical 
examination.  Neurological examination on separation was 
negative.  

During his lifetime, it appears that the veteran had no 
contact with VA. There are no medical reports pertaining to 
the veteran after service.

The veteran died in March 1958.  The cause of death was 
listed on the death certificate as "accident".  No details 
were given.

In January 1998, the appellant filed a claim of entitlement 
to DIC.  In a January 1999 rating decision, the RO denied the 
appellant's claim of entitlement to death benefits under 
38 U.S.C.A. § 1301 as not being well grounded because there 
was no evidence linking the veteran's fatal 1958 accident to 
his service a decade earlier.  DIC was denied under 
38 U.S.C.A. § 1318 because at the time of his death the 
veteran was not in receipt of, or entitled to receive, 
compensation for a service-connected disability that was 
either continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death or if totally rated for a lesser 
period, the veteran was so rated continuously for a period of 
not less than five years from the date of the veteran's 
discharge from active duty.  The RO specifically found that 
the evidence did not support a finding that, had the veteran 
filed a claim of entitlement to service connection during his 
lifetime, he would have met the requirements of 38 U.S.C.A. 
§ 1318.

In her June 1999 substantive appeal (VA Form 9), the 
appellant contended that "while my husband was still in the 
active service according to him he was confined and treated 
for epilepsy and because of my late husband epileptic leisure 
while he is driving he met an accident due to said epileptic 
leisure . . ." [spelling and grammar as in original].  


Analysis

Initial matters

In February 1962, the appellant filed at the RO a claim for 
DIC or death pension (VA Form 21-534).  In June 1962, the RO 
informed the appellant by letter that her claim for service 
connection for the cause of the veteran's death was denied.  
Subsequent letters from the RO were to the same effect.  In 
addition, letters from the RO to the appellant in October 
1965 and February 1966 indicated that the veteran did not 
have sufficient qualifying wartime service in order for her 
to be entitled to death pension benefits.  In January 1998, 
the appellant filed another claim for VA death benefits.  

In general, RO decisions which are unappealed become final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented. 38 U.S.C.A. 5108; 38 C.F.R. § 3.156.

In  this case, the RO chose to review the appellant's January 
1998 claims on a de novo basis, notwithstanding its June 1962 
letter and subsequent letters to the appellant.  After having 
reviewed the record, the Board is in agreement with the RO's 
decision.  No rating decision was generated in response to 
the appellant's claim in 1962.  Thus, there was, in the 
opinion of the Board, no final decision at that time.  In 
addition, the RO evidently is not currently questioning the 
veteran's qualifying service, and the Board sees no reason in 
the record to question the veteran's service.  Accordingly, 
the Board will review the appellant's claims on a de novo 
basis. 

The Board also notes that three issues were identified in the 
May 1999 Supplemental Statement of the Case: (1) service 
connection for the cause of the veteran's death; (2) 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318; and (3) entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 "had the veteran brought a claim more 
than 10 years prior to death".  The Board sees no reason for 
addressing the latter two issues separately.  The pertinent 
provisions of law, in particular 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22, have been set forth above.  The Board fails 
to see how the veteran bringing or not bringing a claim over 
ten years prior to his death is an issue here.  Indeed, since 
the veteran left service less than ten year prior to his 
death, his bringing a VA claim over ten years before his 
death would have been a factual impossibility.  

1.  Entitlement to service connection for cause of death 
under the provisions of 38 U.S.C. A. § 1310.

The only reference to any connection between the veteran's 
death and his military service is the appellant's contention, 
expressed in her June 1999 substantive appeal, that (1) the 
veteran told her that he had epilepsy during service and (2) 
the veteran's death in a motor vehicle accident was due to 
his alleged epilepsy.  

The only medical record in the veteran's claims folder is the 
pertinently negative separation physical examination report.  
That report, moreover, does not lead to the conclusion that 
other service medical records would disclose epilepsy during 
service.  The veteran's only reported hospitalization during 
service was for bronchitis, not epilepsy.   

There are no medical records whatsoever pertaining to the 
veteran's alleged epilepsy, including in connection with his 
fatal accident.  In September 1998, the RO contacted the 
appellant by letter and requested that she submit all 
available medical records.  She submitted no medical records.

The objective evidence in this case is as follows: there is 
no evidence of any medical problems during the veteran's 
service, aside from a passing reference to bronchial asthma 
in 1947.  There is no post-service evidence of any medical 
problems at all.  The veteran died of a "accident" in 1958 
at the age of 32.

The only evidence which the appellant has submitted in 
support of her claim is her own recent statement to the 
effect that the veteran told her that he was hospitalized due 
to epilepsy in service and that the fatal accident was due to 
an "epileptic leisure".  [By this, the Board assumes the 
appellant to mean "epileptic seizure".]

As noted above, in order for a claim of entitlement to 
service connection for the cause of a veteran's death to be 
well-grounded, there must be: (1) evidence of the veteran's 
death; (2) evidence of incurrence or aggravation of a disease 
or injury in service; and (3) and evidence of a nexus between 
the in-service injury or disease and the veteran's death.  
See Ramey, supra.

In this case, there is evidence of the veteran's March 1958 
death in the form of a certificate of a local civil registrar 
dated in November 1960.  The first Ramey prong is therefore 
satisfied.  

There is no competent medical evidence of in-service 
incurrence of epilepsy.  The only evidence to that effect is 
the appellant's statement that the veteran told her that he 
was hospitalized due to epilepsy during service.  Such 
hearsay statement is presumed to be true for the limited 
purpose of determining whether the claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993); cf. Pearlman v. 
West, 11 Vet. App. 443 (1998).  However, neither the veteran 
nor the appellant are competent to render a diagnosis of his 
alleged disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  As noted above, the service medical 
records themselves do not document epilepsy.  The second 
Ramey prong is not met. 

Moreover, even if one accepts that epilepsy was incurred in 
service [and as indicated above, the Board has rejected that 
contention] there has been no evidence presented of a medical 
nexus between the veteran's purported epilepsy and his death.  
The only evidence to that effect is the appellant's statement 
that the veteran's fatal accident was due to "my late 
husband's epileptic leisure while he is driving he met an 
accident due to said epileptic leisure" [sic].  However, as 
noted above, as a lay person without medical training the 
appellant is not competent to render medical diagnoses or 
opinions.  As noted above, the RO invited the appellant to 
submit medical evidence pertaining to the veteran's death; 
she did not do so. 

In short, for the reasons and bases expressed above, the 
Board concludes that the appellant has not presented a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1310.  The 
benefit sought on appeal is accordingly denied.

As a final matter with respect to this issue, because the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to that claim. 38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the appellant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996). In this case,  VA is not on notice of any known and 
existing evidence which would make the claim well-grounded.


2.  Entitlement to VA Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Turning to the issue of entitlement to DIC benefits, the law 
and regulations have been set out in detail above.  Under 
38 U.S.C.A. § 1318, DIC benefits may be awarded when a 
veteran was in receipt of, or was entitled to receive, VA 
compensation and was rated totally disabled for a period of 
10 years prior to his death (which is not applicable here, 
since the veteran died within 10 years after leaving service) 
or was rated totally disabled continuously for a period of 
not less than five years from the veteran's date of 
discharge.  

The veteran was not in receipt of any VA benefits during his 
lifetime.  There is no indication that he ever filed an 
application for VA benefits.  Indeed, as noted above, he 
evidently had no contact with VA at all.  It is clear that 
the veteran was not in actual receipt of any VA benefits.  

With respect to the "entitled to receive" provision of 
38 U.S.C.A. § 1318,  
As noted above, 38 C.F.R. § 3.22 appears to set for a more 
rigorous standard concerning "entitled to receive" than the 
Court has done.  The Court has held that the Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  The Board will 
do so in this case, first reviewing whentehr the veteran was 
"entitled to receive" VA benefits under the Court's 
jurisprudence and then under 38 C.F.R. § 3.22.  

In essence, the Board has determined that the veteran was not 
"entitled to receive",  hypothetically, any VA compensation 
benefits.  There was, and is, no medical evidence suggesting 
that the veteran had any service-connected disability, much 
less service-connected disability rated totally disabling by 
VA.  As noted above in connection with the claim under 
38 U.S.C.A. § 1310, the record on appeal is totally devoid of 
any reference to any in-service injury or illness, with the 
exception of bronchial asthma in 1947 which evidently 
resolved before the veteran's discharge from service.  
Moreover, there is no post-service medical evidence of any 
illness or disease whatsoever.  

It is clear that the veteran does not meet the requirements 
of 38 C.F.R. § 3.22 (2000).  None of the exceptions listed in 
38 C.F.R. § 3.22 is applicable in this case.

The evidence of record, which has been discussed above, 
indicates that the veteran did not die in service, did not 
have a permanent total service-connected disability at the 
time of his death, and did not die as the result of a 
service-connected disability.
In short, the appellant's claim for DIC does not meet the 
requirements of law.

The United States Court of Appeals for Veterans Claims  has 
observed that the use of the statutory term "well grounded" 
should be confined to matters in which the evidence is 
dispositive.  Therefore, in cases such as this, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law (Cf. FED R. CIV. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"), as opposed to denying the 
claim for failure to present a well-grounded claim.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

After having reviewed the record, the Board has determined 
that this issue is a matter in which the law, as opposed to 
the evidence, is dispositive.  Accordingly, the appellant's 
claim for DIC benefits is denied because, as discussed above, 
the requirements of the law have not been met.   


ORDER

The appellant not having submitted a well-grounded claim, 
entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

